NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
FRANK J. KAKUK,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2010-7023
Appeal from the United States Court of Appeals for
Veterans C1aims in case no. 07-1126, Judge `Alan G.
Lance, Sr.
ON MOTION
Before LoUR11:, GAJARSA, and L1NN, Circuit Judges.
PER CURiAM.
0 R D E R
The Secretary of VeteranS Affairs moves without op-
position to vacate the decision of the United States Court
of Appea1s for Veterans ClaimS and to direct that court to

KAKUK V. DVA 2
remand to the Board of Veterans’ Appea1s with orders to
remand to the Regional Office for further proceedings
Kakuk sought service connection for Parkinson’s Dis-
ease based upon, among other things, exposure to herbi-
cides during his service in Vietnam. The Board denied
service connection, finding insufficient evidence to estab-
lish a nexus between his disease and his service. The
Court of Appeals for Veterans C1aims affirmed. Kakuk
appealed to this court.
This court granted the Secretary's motion to stay the
briefing schedule pending the Department of Veterans
Affairs’ publication in the Federal Register of a final rule
regarding presumptions of service connection based upon
exposure to herbicides Recently, the Department of
Veterans Af`f'airs published a final rule affording a pre-
sumption of service connection for Parkinson’s Disease
based upon exposure to herbicides The Secretary now
argues that the final rule "may provide Mr. Kakuk with
the nexus currently lacking between his disability and his
military service and may eliminate the need for this Court
to address his arguments regarding prejudicial error and
the adequacy of the medical exam." We agree.
Accordingly,
IT ls ORDERED THAT:
The motion is granted
FoR THE CoUR'r
 0 9  /s/ Jan Horbal_v;
Date J an Horbaly
Clerk
cc: Richmond J. Brownson, Esq.
Meredyth Cohen Havasy, Esq.
lssued As A Mandate: FEB 0 9 
l.l3. ®lJR‘Pk§J?PEALS FDR
THE FED?RAL _C|RCUlT
FEB @9`2ll\\
JAuHonBALv'
cum